Aprlbtok, C. J.
This is an action upon a promissory note, given by the firm of O. M. & E. P. Brooks to the plaintiff’s intestate. It is brought against the defendant as surviving partner. The defendant, as such partner, gave the bond required by It. S., c. 69, § 2.
The judge of the superior court ruled that the defendant was not competent as a witness generally, as to facts happening before the decease of the plaintiff’s intestate, the plaintiff not having testified thereto. The defendant excepted to this ruling, on the ground that, as a party, he was the “legal representative of a deceased person,” to wit, his partner, and, as such, was entitled to testify to facts happening before his decease, within the provisions of N. S., c. 82, § 87, and c. 145 of the acts of 1873.
The ruling was correct. The defendant is sued in his own *418name. He represents only himself. The judgment is against him as an individual, and not against him in any representative capacity. He is not the representative of a deceased person, and can claim no rights as such.
The plaintiff was appointed administrator in Maine on the estate of John Tenney, of Water bury, Vermont, on September 4, 1877, and commenced this suit January 16, 1878. It is brought within two years after his appointment, and is not barred by R. S., e. 81, § 88.
Exceptions overruled.
WaltoN, Barrows, Virgin and Libbey, JJ., concurred.